NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SUZANNE JAFFE STILLMAN,
Plaintiff-Appellant, ‘
V.
NOVARTIS CONSUMER HEALTH, INC.,
Defendant-Appellee,
AND
BAYER HEALTHCARE, LLC,
Defenclant-Appellee, ‘
AND
CVS PHARMACY, INC. AND WALGREEN
COMPANY,
Defendants-Appellees,
AND
HEATHER AND COMPANY FOR IBS LLC
AND RENEW LIFE FORMULAS INC.,
Defendants-Appellees,
AND
THE PROCTER & GAMBLE COMPANY,
Defendan,t-Appellee,
AND
WAL-MART STORES, INC.,
Defendcmt~Appellee.

sTILLMAN v. NovARTIs CONSUMER HEALT1-1 2
2012-1243
Appea1 from the United States District Court for the
Centra1 District of Ca1ifornia in case no. 11-CV-5603,
Judge R. Gary Klausner.
ON MOTION
0 R D E R
Suzanne Jaffe Sti1lman moves to dismiss her appeal.
Upon consideration thereof,
IT ls ORDERED THAT: '
(1) The motion to dismiss the appeal is granted The
appeal is dismissed
(2) Each side shall bear its own costs.
FOR THE CoURT
  2012 lsi Jan Horba1y
Date J an Horbaly
Clerk
cc: Jacque1ine K. Burt, Esq.
Bradf0rd J. Badke, Esq. F"_ED
Victor S. de Gyarfas, Esq. U-3-TE|%l§1§BE;A§_F(§§§'[§f0B
Anthony J. Fitzpatrick, Esq.
Danie1 C. Cotman, Esq. MAR 2 9 2012
Bart L. Kessel, Esq.
Bryan J. Sinc1air, Esq. ‘lANC\£[ég§Aw
§:s1ued As A Mandate:  9 2012